DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received on 25 September 2020. Claims 9-15 and 24-28 are pending. Claims 14 and 15 are withdrawn as nonelected 
Election/Restrictions
Applicant's election with traverse of the invention of group I, claims 9-13 and 24-28 in the reply filed on 25 September 2020 is acknowledged.  The traversal is on the ground(s) that “the various claims represent different embodiments of a single inventive concept for which a single patent should issue. The pending claims represent an intricate web of knowledge, continuity of effort, and consequences of a single inventive concept that merit examination of all of the claims in a single application.”  This is not found persuasive because the existence of webs of knowledge, said webs degree of intricacy, or continuity of effort or the singularity of the underlying inventive concept are standards upon which the appropriateness of restriction are determined. Regarding the search burden, the examiner notes that apparatus claims give no patentable weight the article made or material worked upon – only on the explicitly claimed structure of the apparatus itself. Therefore, there is no overlap whatsoever between the search required between, in this case, a mold and a multicomponent concrete slab.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 13 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 28 recites the limitation "each end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12, 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 4,094,941 to Manners et al. and made of record in applicant disclosure (‘941 hereafter).
Regarding claim 9, ‘941 teaches an apparatus for casting a reinforced slab-shaped building element having a length, a width and a thickness, said slab-shaped building element 
Regarding claim 10, ‘941 teaches the apparatus including a hopper dispensing said first type concrete into dosing devices corresponding to a respective second mold, said dosing devices being movable relative to said second molds along the length of said first mold (FIG 2 items 34 and 106).
Regarding claim 11, ‘941 teaches the apparatus including pressure heads  configured to be lowered into said second molds through an open top thereof, said pressure heads  having a 
Regarding claim 12, ‘941 teaches the apparatus according further comprising: a closure being provided to prevent discharge of said first type concrete on said dosing devices being moved away from said second molds (FIG 2 item 34).
Regarding claim 24, ‘941 teaches an apparatus for casting a reinforced slab-shaped building element having a length, a width and a thickness, said slab-shaped building element comprising an upper concrete plate anchored to a lower concrete plate with a top surface and a bottom surface, said upper concrete plate being cast from relatively higher strength concrete laid out upon said top surface, said lower concrete plate being of a less strong first type concrete, said lower concrete plate including a base contiguous with a plurality of raised portions integral therewith, said raised portions being spaced apart in the direction of said length and said width, said plurality of raised portions defining between them a network of recesses, at least some of said recesses including reinforcing bars, said raised portions and said recesses together defining said top surface, said apparatus including a) a first mold defining a support for said lower plate being cast (FIG 2 item 84), b) a plurality of said second molds having an internal shape corresponding to a respective one of said raised portions and having an opening at a bottom thereof (FIG 2 items 96), and c) a dosing device for administering concrete to said second molds (FIG 7 item 88), characterized in d) a frame movable along said first mold, said frame supporting said plurality of second molds, said second molds being individually vertically movable in relation to said frame (FIG 7 item 146), and e) vibrating devices for vibrating said second molds (FIG 6 item 22).
Regarding claim 25, ‘941 teaches the apparatus including a hopper dispensing said first type concrete into dosing devices corresponding to a respective second mold, said dosing devices being movable relative to said second molds along the length of said first mold (FIG 2 items 34 and 106).
Regarding claim 26, ‘941 teaches the apparatus including pressure heads  configured to be lowered into said second molds through an open top thereof, said pressure heads  having a shape corresponding to a top face of said raised portions and configured for compressing concrete in said second molds (FIG 2 items 76).
Regarding claim 27, ‘941 teaches the apparatus according further comprising: a closure being provided to prevent discharge of said first type concrete on said dosing devices being moved away from said second molds (FIG 2 item 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘941 as applied to claims 9 and 24 above, and further in view of United States Patent 6,773,650 to Adriel Emilio Longo (‘650 hereafter).
Regarding claims 13 and 15, ‘941 does not teach tensioning devices. In the same field of endeavor, molding, ‘650 teaches an apparatus including tensioning devices arranged at each end of said first mold for establishing a pre-tension in wires extended between said ends (FIG 5 items 52) for the benefit of casting pretensioned articles. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘941 with those of ‘650 for the benefit of casting pretensioned, layered articles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JPR/
Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743